UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 13, 2014 Willamette Valley Vineyards, Inc. (Exact name of Company as specified in its charter) Oregon 0-21522 93-0981021 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 8800 Enchanted Way SE Turner, OR 97392 (Address of principal executive offices) (503) 588-9463 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07.Submission of Matters to a Vote of Security Holders Annual Meeting of Shareholders The 2014 Annual Meeting of Shareholders (the “Annual Meeting”) of Willamette Valley Vineyards, Inc. (the “Company”) was held July 13, 2014 in Turner, Oregon.A total of 3,911,189 shares of Common Stock, representing approximately 80.69% of the shares outstanding and eligible to vote and constituting a quorum, were represented in person or by valid proxies at the Annual Meeting.The final results for each of the matters submitted to a vote of shareholders at the Annual Meeting are as follows: Proposal 1 – Election of Directors: All of the nominees for director were elected to serve a one-year term until the Company’s Annual Meeting in 2015 with the respective votes set forth opposite their names: Votes Cast For Votes Witheld % of % of Broker Nominees for Director Number Votes Cast Number Votes Cast Non-Votes James W. Bernau 97.28% 2.72% Craig Smith 98.76% 1.24% Thomas M. Brian 98.74% 1.26% Sean M. Cary 98.91% 1.09% James L. Ellis 97.42% 2.58% Betty M. O'Brien 97.47% 2.53% Stan G. Turel 98.61% 1.39% Proposal 2 – Ratification of Appointment of Independent Auditors: The shareholders ratified the appointment of Moss Adams LLP as independent auditors for the 2014 fiscal year by the votes set forth in the following table: Votes Cast For Votes Cast Against Abstain % of % of % of Broker Number Votes Cast Number Votes Cast Number Votes Cast Non-Votes 98.87% 0.43% 0.70% NA Proposal 3 – Advisory (Non-Binding) Approval on Company’s Executive Compensation: The Company’s shareholders approved, on an advisory basis, the compensation of the Company’s named executive officer, as disclosed in the Company’s Proxy Statement, by the votes set forth in the following table: Votes Cast For Votes Cast Against Abstain % of % of % of Broker Number Votes Cast Number Votes Cast Number Votes Cast Non-Votes 92.72% 3.69% 3.59% 2 Proposal 4 – Advisory (Non-Binding) Approval on the Frequency of Advisory Votes on the Company’s Executive Compensation: The Company’s shareholders voted, on an advisory basis, their recommendation for a one year, two year or three year vote regarding advisory approval on the Company’s executive compensation.The results of their advisory vote are set forth in the following table: Votes Cast For 1 Year Votes Cast For 2 Years Votes Cast For 3 Years % of % of % of Number Votes Cast Number Votes Cast Number Votes Cast Abstain 23.50% 2.64% 73.86% In accordance with the voting results for this item, the Company’s Board of Directors determined that an advisory vote to approve the compensation of the named executive officer of the Company will be conducted every three years, until the next stockholder advisory vote on the frequency of the advisory vote to approve the compensation of the named executive officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WILLAMETTE VALLEY VINEYARDS, INC. Date:July 13, 2014 By: /s/JAMES W. BERNAU James W. Bernau President 3
